IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID E. COOKE,                          : No. 390 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
EVELYN A. COOKE, THOMAS D.               :
COOKE, JR., AND DUCKY'S BOATS,           :
INC.,                                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.